Citation Nr: 1133477	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  04-01 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1970 to July 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2003 decision by the Department of Veterans Affairs (VA) Albuquerque, New Mexico Regional Office (RO). 

The Veteran testified before a Decision Review Officer at the RO in March 2004.  A copy of the transcript of that hearing has been added to the Veteran's claims file.

Though the Veteran's claim reflects that he only seeks service connection for PTSD, for reasons explained below, the Board has broadened his claim from one strictly for PTSD to one seeking service connection for an acquired psychiatric disorder in general.  

This is the third time that this claim has come before the Board, as it remanded the case for further development in August 2006 and September 2009.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  


FINDINGS OF FACT

1.  There is no credible evidence supporting the Veteran's claimed stressor of falling overboard and having to be rescued.  

2.  There is no evidence that the Veteran suffered from an acquired psychiatric disorder in service or for many years thereafter, and any current psychiatric disorder is not related to his active service.  


CONCLUSION OF LAW

An acquired psychiatric disorder (to include PTSD) was not incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in February 2002.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

Subsequent to the filing of the claim at issue, the Court of Appeals for Veterans Claims ruled that VA must inform claimants of all five elements of a service connection claim, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran received an updated notice in April 2009, and his case has been readjudicated.  Further, for reasons explained below, his claim is being denied; there is thus no possibility of any prejudice to him.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010) (finding failure to provide Dingess notice to Veteran whose service connection claim was being denied to be harmless error).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

As noted above, the Veteran's claim was twice remanded for further development.  In August 2006, the Board remanded the Veteran's claim for the following development: first, to send the Veteran updated notice pursuant to the VCAA; second, to ask the Veteran to identify all sources of treatment for his PTSD; third, to ask the Veteran for more specific information regarding his claimed stressor; and fourth, to afford the Veteran a VA examination.  In its September 2009 remand, the Board instructed the AMC to obtain the Veteran's Social Security records, to ask the Veteran to provide a more detailed statement regarding his stressor, and to research the service personnel records of two fellow sailors who may have witnessed the Veteran's alleged stressor.  

Each of these ordered directives has been accomplished.  With regard to the directives from the August 2006 remand, the Veteran was sent updated notice in April 2009.  In an August 2006 letter, the Appeals Management Center (AMC) asked the Veteran to provide both a more specific statement regarding his stressor and to identify any other sources of treatment for his PTSD.  In September 2006, the Veteran replied that he had no further evidence to provide to VA.  

The Veteran underwent a VA examination in April 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a thorough examination of the appellant, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  In so finding, the Board is conscious that an opinion was not rendered as to whether the Veteran suffers from an acquired psychiatric disorder, other than PTSD, as a result of his active service.  However, the Veteran does not claim that he suffered from any psychiatric problem prior to September 2001 and has not presented any evidence linking any psychiatric disorder to his active service.  Indeed, as will be discussed below, his sole assertion is that he suffers from PTSD as a result of falling overboard.  It is for these reasons that the Board finds that the lack of an opinion addressing the etiology of the Veteran's psychiatric problems, other than PTSD, does not render the opinion inadequate.  

Following the Board's September 2009 remand, VA obtained records from the Social Security Administration.  The AMC again asked the Veteran to provide a more detailed description of his stressor in a January 2010 letter; the Veteran responded to this letter in February 2010.  As described below, VA also obtained personnel records and information regarding the two sailors that the Veteran stated could corroborate his stressor.  

In summary, each of the various directives from the Board has been accomplished.  The Board thus finds substantial compliance with its remand instructions.  D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271. 

Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Law and Analysis

The Veteran essentially contends that he has PTSD that is the result of his going overboard while aboard a ship during his active service.  Under applicable law, service connection will be granted if it is shown that a veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence or in certain circumstances, lay testimony, of an in-service occurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for PTSD requires a medical diagnosis of the disorder; credible supporting evidence of the claimed in-service stressor actually occurred; and a link, as established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

First (for the purposes of this appeal only), the Board shall concede that the Veteran currently suffers from PTSD.  His initial treatment records from 2001 through 2003 indicate that he sought treatment for headaches and nightmares.  He suggested that he was suffering from PTSD, but his VA providers did not endorse this assessment.  Instead, the Veteran was treated for substance abuse problems.  He was also diagnosed as suffering from various other psychological conditions, including adjustment disorder, panic disorder, and depression.

Two subsequent VA examinations did find that the Veteran suffers from PTSD.  The first, in March 2004, diagnosed the Veteran as suffering from PTSD (chronic, delayed onset, mild) and panic disorder without agoraphobia.  The Veteran underwent a second VA examination in April 2009.  At that time, he was diagnosed as suffering from PTSD, chronic, delayed onset.  

Despite this current diagnosis, the Veteran's claim fails because the probative evidence of record does not support his claimed stressor.

Over the course of the appeals period, the Veteran has consistently maintained that his PTSD is related to one specific stressor: falling overboard from the U.S.S. San Diego in 1971.  The Veteran's two VA examinations have both diagnosed the Veteran as suffering from PTSD as a result of this stressor.  

In his January 2002 claim, the Veteran stated that he fell off the U.S.S. San Diego at some point in 1971.  He surmised that this incident could have triggered the nightmares from which he was suffering.  In a November 2002 stressor statement, the Veteran again stated that he fell overboard from the U.S.S. San Diego, but provided no further details.  

In his August 2003 Notice of Disagreement, the Veteran stated that he fell off the ship's anchor during training exercises in the Gulf of Puerto Rico.  Concurrent with his Notice of Disagreement, the Veteran submitted a buddy statement from a fellow sailor, RM.  RM stated that he served aboard the U.S.S. San Diego with the Veteran, and that he observed the Veteran fall off the ship in late 1971 while the ship was off the coast of San Juan, Puerto Rico.  RM also stated that another sailor, RS, received a commendation for rescuing the Veteran from the sea.  

In his March 2004 hearing before a Decision Review Officer, the Veteran stated that he did not suffer from any PTSD symptoms until after September 11th.  With regard to his in service incident, the Veteran stated that he fell some 70 feet from the ship's anchor into the water.  He stated that he was tangled in his life jacket, and that another sailor grabbed him by his jacket and pulled him from the water.  

For two reasons, the Veteran's stressor requires corroboration.  First, the Board notes that the Veteran is not entitled to a combat presumption.  Pursuant to VA regulation, if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  VA has consistently defined "engaged in combat with the enemy" to require a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 1999).

Here, there is no evidence that the Veteran engaged in combat.  The Veteran served in the United States Navy for four years.  He does not allege, nor is there evidence supporting, that he engaged in combat with any enemy.  Further, though he was awarded the National Defense Service Medal this awards is not indicative of combat.  

Second, during the pendency of the Veteran's appeal, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  The amended version of § 3.304(f) (3) eliminates the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  In such cases, lay testimony buttressed by the conclusions of VA mental health professionals may establish the occurrence of the claimed in-service stressor.

Here, however, the Veteran has never claimed any stressor besides that of his falling overboard.  In no way does this relates to "fear of hostile military or terrorist activity," so the revised regulation does not affect the Board's analysis.  

Given that the Veteran is not entitled to a combat presumption and that the Veteran's stressor does not relate to fear of hostile military, the Board must find credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  

For numerous reasons, however, the Board does not find the Veteran, his comments, or the statements from RM, regarding his stressor, to be credible.  First, the Board notes that the Veteran has not been consistent in describing his stressor.  In a December 2002 mental health consult, the Veteran stated that he fell off of the ship's anchor while he was painting it.  In his August 2003 Notice of Disagreement, the Veteran stated that he fell off the ship during "training exercises" and did not mention painting.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran).

Objective evidence also contradicts the Veteran's stressor.  The Veteran's service personnel records confirm that he was aboard the U.S.S. San Diego from April 1971 to March 1972.  Records also place RM on the U.S.S. San Diego in 1971.  Both the Veteran and RM contend that the Veteran's fall took place in late 1971 while the ship was off the coast of San Juan, Puerto Rico.  

A review of the command history for the U.S.S. San Diego reveals that, during 1971, the ship was never at or near San Juan, Puerto Rico.  Instead, after leaving Norfolk in April 1971, the ship made its way to the Mediterranean Sea, visiting ports in Spain, Greece, and Northern Africa.  It returned to Norfolk in October 1971 without having visited Puerto Rico.  Further, a March 2010 letter from the National Archives and Records Administration stated that a review of the ship's deck logs from 1971 showed that at no time was it in the vicinity of Puerto Rico.  

Finally, though RM stated that a fellow sailor (RS) rescued the Veteran after his fall, the evidence again does not support this conclusion.  A search of the records of RS showed two men with this name served around 1971.  The first did not enter the Navy until June 1973, two years after the claimed incident occurred.  The second man with this name served until August 1971, but he served not with the Navy as the Veteran did, but instead with the Army.  

In summary, the Board finds the great weight of the evidence to be against the Veteran's contentions regarding his claimed stressor.  Accordingly, the Board does not find the Veteran or his stressor to be credible.  As this is the only stressor supporting the Veteran's claim for and diagnosis of PTSD, the fact that this stressor is not credible is ultimately fatal to his claim.  

Finally, though the Veteran has sought service connection for PTSD only, the Board has broadened his claim to one for service connection for an acquired psychiatric disorder in general.  In February 2009, the Court of Appeals for Veterans Claims (Court) ruled that when a claimant seeks service connection for PTSD and nothing more, such a claim must be "considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes, and the information" submitted by the claimant or obtained by VA.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Here, given the Veteran's various diagnoses prior to his two VA examinations, the Board determines that such an expanded analysis is appropriate.  Once again, however, the Veteran's claim fails.  First, there is no evidence that the Veteran suffered from any acquired psychiatric disorder during his active service.  The Veteran himself acknowledged this fact in his March 2004 hearing, stating that he did not suffer from any symptoms or any psychiatric disorder until after the events of September 11th.  The Veteran specifically stated that he did not suffer from any such symptoms after his claimed fall or during the rest of his active service.  Second, none of the Veteran's treatment records shows a link between the Veteran's other psychiatric diagnoses and his active duty service.  Indeed, there is not even an indication of link that would trigger the need for another VA examination to determine the etiology of the Veteran's other psychiatric conditions.  Absent any evidence of an in-service occurrence of a psychiatric disorder or any evidence indicating that his post-service diagnoses are related to service, the Board must conclude that service connection for an acquired psychiatric disorder in general is not warranted.  


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


